COURT OF APPEALS, FIRST DISTRICT
           tl 301 Fannin StreetP k'&Mj&i 4.JM                    U.S. POSTAGE» PITNEY BOWES
            Houston, Texas 7T|C|J|2=52p®j6
                                                                                          015
                                13 JUL 'IS
            RE:       Case No. FJ;'t1S-&041                    ||#^000.340
                                                               S'OOTJ 1372104 JUL 13 2015
Style:      Debeyon Patrice You
      v.    The   State of Texas


          On July 13, 2015, the Court today GRANTED court reporter's (s) request
for extension of time to file the reporter's record in the referenced cause
to and including August 19, 2015.


T.   C.    Case   #   1388619                   Christopher A. Prine, Clerk of the Court

                                    Debeyon Patrice You
                                    S PN #214